Citation Nr: 0607142	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to January 1, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 until July 
1986.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from decisions of the 
Muskogee, Oklahoma VA Regional Office (RO) that denied an 
effective date earlier than January 1, 1996, for TDIU.  

The procedural history relative to this case shows that on 
July 22, 1986 the veteran requested service connection for 
the residuals of a left leg amputation and a total disability 
rating on the basis of unemployability.  In an August 12, 
1986 rating decision, the RO granted service connection for 
amputation of the left leg and assigned a 60 percent 
disability evaluation.  That rating decision also denied 
entitlement to a total rating based on unemployability.  The 
record shows that while the veteran was informed that service 
connection for the left leg amputation was granted, he was 
not advised that a total rating based on unemployability was 
denied.  Thereafter, in a statement received in June 1987, 
the veteran inquired as to the status of an application for 
vocational rehabilitation training assistance, noting that he 
had been unable to engage in any employment due to the left 
leg amputation.  

On March 11, 1998, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability.  By rating decision dated in March 1998, the 
RO granted entitlement to a total rating based on 
unemployability, assigning an effective date of March 11, 
1998.  By a September 2004 rating action, the RO determined 
that clear and unmistakable error existed in the March 1998 
rating decision and assigned an effective date of January 1, 
1996, for the grant of a total rating based on 
unemployability.  (The RO determined that the veteran's claim 
for a total rating based on unemployability had remained open 
since July 1986 and that it was clear and unmistakable error 
in March 1998 for the RO not to have recognized this.)  The 
issue now before the Board is whether TDIU should be assigned 
earlier than January 1, 1996.

This case was remanded by a decision of the Board dated in 
May 2005.


FINDINGS OF FACT

1.  Prior to January 1, 1996, the appellant was service 
connected for left above-the-knee amputation, rated 60 
percent disabling.  This was his only service-connected 
disability.

2.  The evidence does not show that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability prior to January 1, 
1996.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability prior to January 1, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110.  

The veteran contends that he is entitled to an effective date 
earlier than January 1, 1996, for the assignment of a total 
rating based on unemployability due to service-connected 
disability.  He asserts that the award should date back to 
when he first filed in his claim in July 1986 because he was 
unable to obtain any meaningful employment or work due to 
restrictions imposed by his above-the-knee left leg 
amputation.  

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and his attorney have been notified of 
the laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the evidence has 
failed to substantiate the claim.  These discussions also 
served to inform him of the evidence needed to substantiate 
the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in March 
2004 and July 2005, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claim, and 
what evidence VA would try to obtain on his behalf.  He was 
also advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  The case was remanded for additional 
development on two occasions and VA clinical records have 
been received and associated with the claims folder.  RO 
communication with the appellant's attorney's office in 
January 2006 revealed that no additional evidence was 
forthcoming.  Under the circumstances, the Board finds that 
further assistance with respect to the claim is not required.  
See 38 U.S.C.A. § 5103A(a)(2).  

Turning to the veteran's contentions, the Board notes that a 
claim was filed within a year of the veteran's separation 
from service and therefore may allow for an award on the day 
following separation from service, but only if entitlement 
was shown at that time.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date will be set based on the 
earliest date entitlement is shown.  38 U.S.C.A. § 5110(a) 
(the effective date of an award will be fixed in accordance 
with the facts).  The Board therefore will examine the facts 
to determine whether entitlement was shown earlier than the 
date set by the RO-January 1, 1996.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2005).  It is also the established 
VA policy that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled. 38 C.F.R. § 4.16(b) (2005); see also 38 C.F.R. 
§§ 3.340, 3.341 (2005).

The service medical records include the findings of a 
physical evaluation board dated in May 1986 which reflect 
that the veteran was involved in a motorcycle accident in 
February 1986 resulting in a left above-the-knee amputation 
for which he was discharged from service.  The degree of 
compensable percentage was noted to be 60 percent.  

A claim was received from the veteran in July 1986 requesting 
service connection for left leg amputation.  He also 
indicated that because of unemployability, he wished to be 
considered for a 100 percent disability.  By rating action 
dated in August 1986, service connection was established for 
left above-the-knee amputation, rated 60 percent disabling.  

The veteran was afforded a VA psychiatric evaluation in 
August 1987 for purposes not pertinent to this appeal where 
it was noted that he had been fitted with a prosthesis and 
walked fairly well with it.  The examiner related that the 
appellant was a high school graduate, but that the only work 
available was physical labor that he felt was beyond his 
capabilities, and that he had not gotten himself organized to 
the point of going to school and learning any skilled 
occupation.  It was reported that he wanted work within his 
physical limitations.  The examiner stated that the veteran 
appeared to erect barriers to obtaining employment in that he 
complained that even if he had a job, he did not have a way 
to get to it because he had no reliable transportation and 
could not afford to get any.  It was noted that he had 
requested VA vocational rehabilitation services but had had 
no response.  The examiner opined that it would be more 
appropriate to provide the veteran with educational or 
vocational training rather than enforcing his dependency by 
granting additional compensation.

The claims folder contains VA vocational rehabilitation 
records showing that the veteran applied for vocational 
rehabilitation services in April 1987.  It was noted that he 
had not worked since leaving service and had not been able to 
find civilian employment with the amputation.  He indicated 
that he was looking into the possibility of trying to become 
trained in a job that would prepare him to become employable 
as a consumer electronics technician/mechanic.  Following 
completion of the initial evaluation, the appellant was found 
to have physical limitations imposed by his service-connected 
disability that materially contributed to an employment 
handicap and placed him at a competitive disadvantage in 
obtaining, retaining or maintaining employment consistent 
with his vocational interests, aptitudes and abilities.  It 
was noted that he had partial limitations for prolonged 
lifting, carrying, pushing, pulling, climbing, balancing, 
stooping, kneeling, crouching, and crawling, which were all 
limited to light activity.  It was reported that he could not 
engage in prolonged standing, walking, and treading.  The 
report indicated that the appellant's limitations extended to 
working in environments where there was extreme cold, 
vibration, cluttered and slippery floors, high places and 
fast-paced work.  It was noted that while limited by his 
disabilities, he counted as strengths his youth, positive 
attitude, and a willingness to work, as well as his loyalty 
and honesty. 

The vocational rehabilitation status records reflect that the 
veteran began a vocational technical training program in 
October 1987 to train to become certified electronics 
technician.  He completed the training course in May 1989 and 
immediately secured employment repairing home and automobile 
stereos, video recorders, citizen band radios and 
televisions.  A report dated in August 1989 indicated that he 
liked his job and that everything was going well.  In April 
1990, the appellant called to report that he had been fired 
as an electronics repairman as the result of a personal 
disagreement, but subsequently began to repair electrical 
equipment out of his home.  It was noted in June 1990 that he 
had no major problems with his health.  He became re-employed 
as an electronic technician in October 1990. 

In an application for increased compensation based on 
unemployability received in March 1998, the veteran listed a 
number of jobs he had held between 1988 and 1995, to include 
work in sales and service, electronic repairs, changing flat 
tires, and as a minor mechanic.  He related that he last 
worked on a full-time basis in 1991 and had become too 
disabled to work in 1992.

Pursuant to Board remand of May 2005, outpatient records from 
Reynolds Army Community Hospital dating from 1988 were 
received showing that the veteran was treated for a variety 
of complaints, injuries and disorders, but was not seen for 
any symptoms related to left leg amputation until February 
2001.

The Board observes that upon being service-connected for left 
above-the-knee amputation in August 1986, the veteran's 
disability rating did meet the percentage requirements of 38 
C.F.R. § 4.16(a) because he had at least one disability rated 
60 percent disabling.  The Board points out, however, that 
the percentage requirements only constitute the threshold 
criteria for assigning individual unemployability.  The 
primary question for consideration is whether the veteran's 
service-connected disability was sufficient in and of itself 
to render the average person or the veteran personally unable 
to secure or follow substantially gainful employment.  After 
careful review of the evidence of record and the contentions 
advanced by the appellant and on his behalf, the Board finds 
that a basis for a favorable decision is not demonstrated.

To this end, the Board has considered the medical evidence 
from that time frame and finds that it does not show that the 
veteran's service-connected disability precluded him from 
securing or following substantially gainful employment.  
Significantly, when evaluated by the VA psychiatrist in 
August 1987, the appellant was observed to maneuver fairly 
well with his prosthesis and it was recommended that he 
pursue some type of training or education.  VA vocational 
rehabilitation records dating from October 1987 show that 
although he had a substantial handicap, had certainly been 
adversely affected by the left leg amputation and had 
significant limitations as a result thereof, no untoward 
clinical symptoms attributable to the service-connected 
disability were reported.  The veteran has presented no 
medical documentation to the contrary.  Indeed, the evidence 
reflects that he successfully attended and completed a 
training course and became fully employed thereafter.  He 
held a number of other jobs over the years and there is no 
indication that he left them on account of disability related 
to left leg amputation.  That he did not hold a job for a 
time, including during the time he was seeking vocational 
training, does not equate to unemployability per se.  Indeed, 
as noted above, he had relatively good motion of the affected 
extremity and had a high school diploma.  While loss of the 
extremity created certain limitations as noted by those who 
made vocational assessments, there is no indication that he 
was in fact precluded from gainful employment consistent with 
his background and physical limitations due to the 
amputation.  The Board thus finds, based on the evidence 
outlined above, that unemployability was not demonstrated any 
sooner than the January 1, 1996, date already selected by the 
RO.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability prior to 
January 1, 1996, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


